Exhibit 99.1 News Release Mikros Systems Corporation Announces Results for the Year Ended December 31, 2009 Princeton, NJ /PRNewswire-FirstCall/ March 31, 2010 – Mikros Systems Corporation (OTCBB: MKRS) today announced its financial results for the year ended December 31, 2009. Mikros reported revenues for 2009 of $2,420,001 and net income of $31,777.Although these amounts represent a decrease from 2008, during 2009 the Company was awarded more than $2.4 million in new contracts.In addition, during the first quarter of 2010, the Company announced the award of a major indefinite delivery, indefinite quantity (IDIQ) contract from the US Navy valued at $26 million for the Company’s Adaptive Diagnostic Electronic Portable Testset (ADEPT) product.Mikros has generated initial orders under this contract for 27 units and accessories valued at $2.3 million.Based on current backlog, the recent IDIQ contract for ADEPT units, and outstanding bids, Mikros expects revenue to increase in 2010 and future periods. Mikros derives most of its revenues from contracts directly with the US government.Throughout 2009, the Company experienced significant delays in the award of the ADEPT contract.These delays were the primary reason revenues for 2009 were lower than expected.The company effectively managed its expenses throughout the year, earned important new contracts on other programs, and generated subcontracts from several new customers.As a result, the Company finished 2009 without incurring any additional debt or significantly impacting its cash position, leaving it well positioned to execute and deliver the initial ADEPT orders on time and on budget. “We ed December 31, 2009 and other filings with the SEC. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made. Except as required by law, we undertake no obligation to disclose any revision to these forward-looking statements to reflect events or circumstances after the date hereof. 2 About Mikros Mikros Systems Corporation is an advanced technology company specializing in the research and development of electronic systems technology primarily for military applications.Classified by the U.S. Department of Defense as a small business, its capabilities include technology management, electronic systems engineering and integration, radar systems engineering, combat/command, control, communications, computers and intelligence systems engineering, and communications engineering.Mikros’ primary business is to pursue and obtain contracts from the Department of Homeland Security, U.S. Navy, and other governmental authorities.For more information on Mikros visit: www.mikrossystems.com Source: Mikros Systems Corporation CONTACT:Thomas J. Meaney - (609) 987-1513 3 MIKROS SYSTEMS CORPORATION BALANCE SHEET DECEMBER 31, DECEMBER 31, Current assets Cash and cash equivalents $ $ Investment securities (Note 2) Receivables on government contracts (Note 2) Other current assets Total current assets Patents and trademarks (Note 2) Less: accumulated amortization ) ) Property and equipment (Note 2) Equipment Furniture & fixtures Less:accumulated depreciation ) ) Property and equipment, net Deferred tax assets (Note 4) Total assets $ $ (Continued) See Notes to Financial Statements 4 MIKROS SYSTEMS CORPORATION BALANCE SHEET (continued) DECEMBER 31, DECEMBER 31, Current liabilities Accrued payroll and payroll taxes $ $ Accounts payable and accrued expenses Other current liabilities - Total current liabilities Long-term liabilities - Total liabilities Redeemable series C preferred stock par value $.01 per share, authorized 150,000 shares, issued and outstanding 5,000 shares (involuntary liquidation value - $80,450) Shareholders' equity Preferred stock, series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding 1,102,433 shares (involuntary liquidation value - $1,102,433) Preferred stock, convertible, par value $.01 per share, authorized 2,000,000 shares, issued and outstanding 255,000 shares (involuntary liquidation value - $255,000) Preferred stock, series D, par value $.01 per share, 690,000 shares authorized, issued and outstanding (involuntary liquidation value -$1,518,000) Common stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 31,766,753 shares Capital in excess of par value Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Financial Statements 5
